 

Exhibit 10.1

 



AGREEMENT

 

This Agreement, dated May 22, 2015 (this “Agreement”), is by and among the
persons and entities listed on Schedule A hereto (collectively,
“Barington/Macellum”) and The Children’s Place, Inc. (the “Company”).

 

In consideration of and reliance upon the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

 

1.                  Board Matters. The parties hereto agree that the 2015 Annual
Meeting of Stockholders (such meeting, including any adjournment or postponement
thereof, or other meeting of stockholders held prior to the 2016 Annual Meeting
of Stockholders for the election of directors, the “2015 Annual Meeting”) shall
be convened on May 22, 2015. If each of the Company’s nominees is elected at the
2015 Annual Meeting, then promptly following the 2015 Annual Meeting, the Board
of Directors of the Company (the “Board”) shall take all such action as is
necessary to increase the size of the Board by one member and to appoint Robert
L. Mettler (the “New Nominee”) as a Class II Director to fill the vacancy so
created.  Upon becoming a member of the Board, the New Nominee shall have the
same rights and benefits as any other Board member and shall be subject to the
same duties, protections and policies of the Company that are applicable to all
members of the Board. Furthermore, the New Nominee shall be considered by the
Nominating and Corporate Governance Committee for inclusion on committees of the
Board in good faith in a manner consistent with other members of the Board, in
accordance with past practice, for which purpose his respective qualifications
and experience shall be reasonably considered.

 

2.                  Barington/Macellum Withdrawal and Related Items.  Upon
execution of this Agreement, Barington/Macellum hereby irrevocably: (i)
withdraws its director nominations submitted to the Company in connection with
the 2015 Annual Meeting and agrees not to take any further action in connection
with the 2015 Annual Meeting (other than in connection with such withdrawal or
as otherwise provided herein); (ii) agrees not to, directly or indirectly,
nominate any person for election at the 2015 Annual Meeting, submit any proposal
for consideration at, or bring any other business before, the 2015 Annual
Meeting, or initiate, encourage or participate in any “withhold” or similar
campaign with respect to the 2015 Annual Meeting, (iii) agrees to appear in
person or by proxy at the 2015 Annual Meeting and cause all shares of Company
common stock (“Common Stock”) beneficially owned by Barington/Macellum to be
present for quorum purposes and to vote all shares of Common Stock beneficially
owned by Barington/Macellum at the 2015 Annual Meeting in accordance with all
recommendations of the Board as reflected in the Company’s definitive proxy
statement, and (iv) to cause all proxies held by Barington/Macellum to be
present for quorum purposes and to vote for current director Kenneth Reiss, but
not for any other nominee (as a result of such nominees being withdrawn), and on
all other matters as directed in the proxies held by Barinton/Macellum.
Barington/Macellum hereby further agrees that it shall (i) immediately cease any
and all solicitation efforts in connection with the 2015 Annual Meeting and (ii)
except as provided herein, not vote, deliver or otherwise use any proxies that
may have been received by Barington/Macellum or its representatives with respect
to the 2015 Annual Meeting. Barington/Macellum shall not permit any of its
affiliates to do any of the items set forth in this Section 2 and shall not
publicly or privately encourage or support any other stockholder to take any of
the actions described in this Section 2.

 



 

 

 

3.                  Additional Director. Promptly following the 2015 Annual
Meeting, the Nominating and Governance Committee and Barington/Marcellum shall
work in good faith and each use their commercially reasonable best efforts to
identify and appoint to the Board as promptly as reasonably practicable, and in
any event within 120 days of the date hereof, an additional independent Director
(hereinafter, the “Additional Director”) mutually acceptable to each of the
Company, Barington Companies Equity Partners, L.P. and Macellum Advisors GP,
LLC. Upon becoming a member of the Board, the Additional Director shall serve as
Class II Director and have the same rights and benefits as any other Board
member and shall be subject to the same duties, protections and policies of the
Company that are applicable to all members of the Board. Furthermore, the
Additional Director shall be considered by the Nominating and Corporate
Governance Committee for inclusion on committees of the Board in good faith in a
manner consistent with other members of the Board, in accordance with past
practice, for which purpose his or her respective qualifications and experience
shall be reasonably considered.

 

4.                  Representations and Warranties of All Parties;
Representations and Warranties of Barington/Macellum.  Each of the parties
represents and warrants to the other party that: (a) such party has all
requisite company power and authority to execute and deliver this Agreement and
to perform its obligations hereunder; (b) this Agreement has been duly and
validly authorized, executed and delivered by it and is a valid and binding
obligation of such party, enforceable against such party in accordance with its
terms; (c) this Agreement will not result in a violation of any terms or
conditions of any agreements to which such person is a party or by which such
party may otherwise be bound or of any law, rule, license, regulation, judgment,
order or decree governing or affecting such party; and (d) there is currently no
pending or outstanding litigation between Barington/Macellum and the Company or
affiliates thereof.  

 

5.                  Confidentiality Obligations. Consistent with his obligation
as a director of the Company to maintain the confidentiality of any confidential
non-public information concerning the Company (“Confidential Company
Information”), the New Nominee agrees that he will not disclose or discuss any
Confidential Company Information with any officer, director, employee, adviser
or other person associated with Barington/Marcellum. Without limiting the
foregoing, the New Nominee agrees that any communications between the New
Nominee, on the one hand, and any officer, director, employee, adviser or other
person associated with Barington/Marcellum, on the other, shall be conducted in
a manner consistent with the New Nominee’s fiduciary duties to the Company and
in compliance with all policies of the Company that are applicable to members of
the Board. Barington/Marcellum will not request or cause the New Nominee to
engage in any communication in violation of this Section 5.

 



 

 

 

6.                  Remedies; Forum and Governing Law.  The parties hereto
recognize and agree that if for any reason any of the provisions of this
Agreement are not performed in accordance with their specific terms or are
otherwise breached, immediate and irreparable harm or injury would be caused for
which money damages would not be an adequate remedy.  Accordingly, each party
agrees that in addition to other remedies the other party shall be entitled to
at law or equity, the other party shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement exclusively in the Court of Chancery
or other federal or state courts of the State of Delaware.  In the event that
any action shall be brought in equity to enforce the provisions of this
Agreement, no party shall allege, and each party hereby waives the defense, that
there is an adequate remedy at law.  Furthermore, each of the parties hereto (a)
consents to submit itself to the personal jurisdiction of the Court of Chancery
or other federal or state courts of the State of Delaware in the event any
dispute arises out of this Agreement or the transactions contemplated by this
Agreement, (b) agrees that it shall not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court, (c)
agrees that it shall not bring any action relating to this Agreement or the
transactions contemplated by this Agreement in any court other than the Court of
Chancery or other federal or state courts of the State of Delaware, and each of
the parties irrevocably waives the right to trial by jury, (d) agrees to waive
any bonding requirement under any applicable law, in the case any other party
seeks to enforce the terms by way of equitable relief and (e) irrevocably
consents to service of process by a reputable overnight mail delivery service,
signature requested, to the address of such party’s principal place of business
or as otherwise provided by applicable law. THIS AGREEMENT SHALL BE GOVERNED IN
ALL RESPECTS, INCLUDING VALIDITY, INTERPRETATION AND EFFECT, BY THE LAWS OF THE
STATE OF DELAWARE APPLICABLE TO CONTRACTS EXECUTED AND TO BE PERFORMED WHOLLY
WITHIN SUCH STATE WITHOUT GIVING EFFECT TO THE CHOICE OF LAW PRINCIPLES OF SUCH
STATE.

 

7.                  Press Release. The parties agree that the Company and
Barington/Macellum shall jointly issue a press release prior to the 2015 Annual
Meeting announcing the terms of this agreement, in the form attached hereto as
Exhibit A.

 

8.                  No Waiver.  Any waiver by any party of a breach of any
provision of this Agreement shall not operate as or be construed to be a waiver
of any other breach of such provision or of any breach of any other provision of
this Agreement.  The failure of a party to insist upon strict adherence to any
term of this Agreement on one or more occasions shall not be considered a waiver
or deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.

 

9.                  Further Assurances. From and after the execution of this
letter agreement until the completion of the 2015 Annual Meeting,
Barington/Macellum agree that it will not, and will not permit any of its
affiliates to, take any action contrary to the Company’s solicitation of proxies
in connection with the 2015 Annual Meeting, and shall cooperate with the Company
in good faith in order implement and carry out the intent of this letter
agreement.

 



 

 

 



10.              Entire Agreement.  This Agreement and the Confidentiality
Agreement contain the entire understanding of the parties with respect to the
subject matter hereof and may be amended only by an agreement in writing
executed by the parties hereto.

 

11.              Notices.  All notices, consents, requests, instructions,
approvals and other communications provided for herein and all legal process in
regard hereto shall be in writing and shall be deemed validly given, made or
served, if (a) given by telecopy and email, when such telecopy and email is
transmitted to the telecopy number set forth below and sent to the email address
set forth below and the appropriate confirmation is received or (b) if given by
any other means, when actually received during normal business hours at the
address specified in this subsection:

 



If to the Company:             The Children’s Place, Inc.     500 Plaza Drive  
  Secaucus, New Jersey 07094     Facsimile: (201) 558-2840     Attention:
Bradley P. Cost, Esq.       Senior Vice President, General Counsel     Email:
bcost@childrensplace.com           With a copy to (which shall not constitute
notice):             Paul, Weiss, Rifkind, Wharton & Garrison, LLP     1285
Avenue of the Americas     New York, NY 10019     Attention: Robert B. Schumer  
    Steven J. Williams     Facsimile:  212-757-3990     Email:
rschumer@paulweiss.com       swilliams@paulweiss.com           If to
Barington/Macellum:             Macellum Advisors GP, LLC     99 Hudson Street,
5th Floor     New York, New York 10013     Attention: Jonathan Duskin     Email:
jduskin@macellumcap.com             Barington Companies Equity Partners, L.P.  
  888 Seventh Avenue, 17th Floor     New York, New York 10019     Attention:
James A. Mitarotonda     Facsimile:  212-586-7684     Email:
jmitarotonda@barington.com          

  



 

 

 

With a copy to (which shall not constitute notice):

 

Olshan Frome Wolosky LLP
Park Avenue Tower
65 East 55th Street
New York, New York 10022
Attention: Steve Wolosky
Facsimile:  212-451-2300
Email:        swolosky@olshanlaw.com

 

12.              Severability.  If at any time subsequent to the date hereof,
any provision of this Agreement shall be held by any court of competent
jurisdiction to be illegal, void or unenforceable, such provision shall be of no
force and effect, but the illegality or unenforceability of such provision shall
have no effect upon the legality or enforceability of any other provision of
this Agreement.

 

13.              Counterparts.  This Agreement may be executed in two or more
counterparts which together shall constitute a single agreement.

 

14.              Successors and Assigns. This Agreement shall not be assignable
or assigned, directly or indirectly, by operation of law or otherwise, by any of
the parties to this Agreement.

 

15.              No Third Party Beneficiaries.  This Agreement is solely for the
benefit of the parties hereto and is not enforceable by any other persons.

 

16.              Fees and Expenses.  Within five (5) business days following the
completion of the 2015 Annual Meeting, the Company shall reimburse
Barington/Macellum, by certified check or wire transfer of immediately available
funds, for all of its out-of-pocket costs, fees and expenses incurred and paid
by Barington/Macellum in connection with, relating to or resulting from its
efforts and actions, and any preparations thereof, prior to the execution and
delivery of this Agreement, including, without limitation, its communications
with the Board and the Company’s management, its Schedule 14A, its nomination
notice pursuant to the bylaws of the Company, its preparation and mailing of a
definitive proxy statement and other soliciting materials, this Agreement and
all other activities and matters relating to the foregoing; provided, that the
amount of costs, fees and expenses so reimbursed shall not exceed $500,000. Upon
request, an officer of Barington Capital Group, L.P. or Macellum Capital
Management, LLC shall certify to the Company in writing that such funds were
solely used to cover the out-of-pocket costs, fees and expenses incurred by
Barington/Macellum in connection with the matters described in the preceding
sentence. Except as provided in this Section 16, neither the Company, on the one
hand, nor Barington/Macellum on the other hand, will be responsible for any
costs, fees or expenses of the other in connection with this Agreement.

 

17.              Other Matters. The Company shall prepare the Form 8-K being
filed with respect to the terms of this letter agreement and shall give
Barington/Macellum and its counsel a draft of the Form 8-K in advance of filing
and shall consider in good faith their reasonable comments with respect thereto.
The parties also agree that the Form 8-K with respect to voting on Directors,
and any other such disclosure by the Company shall, except as required by law,
include the voting results for only the candidates standing for election.

 



 

 

 

18.              Interpretation and Construction.  Each of the parties hereto
acknowledges that it has been represented by counsel of its choice throughout
all negotiations that have preceded the execution of this Agreement, and that it
has executed the same with the advice of said independent counsel. Each party
and its counsel cooperated and participated in the drafting and preparation of
this Agreement and the documents referred to herein, and any and all drafts
relating thereto exchanged among the parties shall be deemed the work product of
all of the parties and may not be construed against any party by reason of its
drafting or preparation. Accordingly, any rule of law or any legal decision that
would require interpretation of any ambiguities in this Agreement against any
party that drafted or prepared it is of no application and is hereby expressly
waived by each of the parties hereto, and any controversy over interpretations
of this Agreement shall be decided without regards to events of drafting or
preparation. The section headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. The term “including” shall be deemed to mean “including without
limitation” in all instances.

 

[Signature Pages Follow]

 



 

 

 

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, or
caused the same to be executed by its duly authorized representative as of the
date first above written.

 



  Very truly yours,         THE CHILDREN’S PLACE, INC.         By: /s/ Bradley
P. Cost                          Name: Bradley P. Cost   Title: Senior Vice
President &     General Counsel      

 

 

 

 

 

 



[Signature Page to Agreement between Barington/Macellum and The Children’s
Place]

 



 

 

 





Accepted and agreed as of the date first written above:

 



MACELLUM SPV II, LP       By: Macellum Advisors GP, LLC,     its General Partner
              By: /s/ Jonathan Duskin                Name: Jonathan Duskin  
Title: Sole Member               MACELLUM ADVISORS GP, LLC         By: /s/
Jonathan Duskin               Name: Jonathan Duskin   Title: Sole Member        
      MACELLUM CAPITAL MANAGEMENT, LLC         By: /s/ Jonathan
Duskin                 Name: Jonathan Duskin   Title: Sole Member              
MCM MANAGERS, LLC       By: MCM Management, LLC,     its Managing Member        
By: /s/ Jonathan Duskin                 Name: Jonathan Duskin   Title: Sole
Member               MCM MANAGEMENT, LLC         By: /s/ Jonathan
Duskin                  Name: Jonathan Duskin   Title: Sole Member  

 

 

 

 

 

[Signature Page to Agreement between Barington/Macellum and The Children’s
Place]





 

 

 



JONATHAN DUSKIN         By: /s/ Jonathan Duskin         Name: Jonathan Duskin  
      BARINGTON COMPANIES EQUITY PARTNERS, L.P.       By: Barington Companies
Investors, LLC,   its general partner         By: /s/ James A. Mitarotonda      
  Name: James Mitarotonda   Title: Managing Member               BARINGTON
COMPANIES INVESTORS, LLC         By: /s/ James A. Mitarotonda          Name:
James Mitarotonda   Title: Managing Member               BARINGTON CAPITAL
GROUP, L.P.   By:   LNA Capital Corp.,   its general partner         By: /s/
James A. Mitarotonda          Name: James Mitarotonda   Title: Managing Member  
            LNA CAPITAL CORP.         By: /s/ James A. Mitarotonda         
Name: James Mitarotonda   Title: Managing Member               JAMES A.
MITAROTONDA         By: /s/ James A. Mitarotonda         Name: James Mitarotonda
        With respect to Section 5 of the Agreement only:         ROBERT L.
METTLER         By: /s/ Robert L. Mettler                Name: Robert L. Mettler
 

 

 

[Signature Page to Agreement between Barington/Macellum and The Children’s
Place]





 

 

 

 

Schedule A

 

Macellum SPV II, LP

Macellum Advisors GP, LLC

Macellum Capital Management, LLC

MCM Manager, LLC

MCM Management, LLC

Jonathan Duskin

Barington Companies Equity Partners, L.P.

Barington Companies Investors, LLC

Barington Capital Group, L.P.

LNA Capital Corp.

James A. Mitarotonda

Robert L. Mettler

 

 

 